DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a sealing member….configured to deform elastically…” in claims 1, 13, and 14, which has structural support in paragraph [0039] of the specification stating, “…sealing member 40 is elastically deformable and has a ring-shape…;”
“a positioning member…configured to position the first exterior member with respect to the second exterior member…” in claims 1, 13, and 14, which has structural support in paragraph [0054 – 0066] of the specification stating, “…two convex portions 31, 32 and two longitudinal positioning convex portions 33 are respectively formed…as positioning members for positioning the first exterior member 30 with respect to the second exterior member 50 in the longitudinal axis direction N and the circumferential direction C along with abutting and contacting of the first exterior member 30 to the second exterior member 50;”
“water tightness maintaining member…for providing watertight sealing between the first exterior member and the second exterior member…” in claim 12, which has structural support in paragraph [0007] of the specification stating, “…a water tightness maintaining member such as an O-shaped ring….” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8,  and 11-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Minnelli et al. (US Patent No.: US9827383) herein after Minnelli.

In regard to claim 1,  Minnelli discloses an insertion apparatus (Fig. 1A trocar 2) comprising: a first exterior member (Fig. 1B distal portion of housing 6); a second exterior member (Fig. 1B cap 5) disposed at a position (Fig. 1A) where the second exterior member (Fig. 1B cap 5) is adjacent to the first (Fig. 1B distal portion of housing 6) in a longitudinal axis direction (Fig. 1A) of the first exterior member (Fig. 1B distal portion of housing 6); a sealing member (Fig. 1B zero-closure seal 24) disposed at a connection part (Fig. 1C annotated below) between the first exterior member (Fig. 1B distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction (Fig. 1A), the sealing member (Fig. 1B zero-closure seal) being configured to deform elastically ([column 10 lines 34-45] “…a channel seal (also referred to herein as a zero-closure seal) the seals the working channel 4 when no instrument is disposed therethrough; or …form a seal around an instrument disposed therethrough and to form a seal in the working channel…”); and a positioning member (Fig. 1B annotated below) disposed in a spaced-apart manner from the sealing member (Fig. 1B zero-closure seal) in the longitudinal axis direction or in a circumferential direction around a longitudinal axis of the first exterior member (Fig. 1B distal portion of housing 6), the positioning member (Fig. 1B annotated below) being configured to position the first exterior member (Fig. 1B distal portion of housing 6) with respect to the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction and in the circumferential direction. 

    PNG
    media_image1.png
    688
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    497
    media_image2.png
    Greyscale


	In regard to claim 2, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 1, wherein the positioning member (Fig. 1B annotated above) is mounted on the first exterior member (Fig. 1B distal housing 6), and is configured to position the first exterior member (Fig. 1B distal portion of housing 6) with respect to the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction (Fig. 1B) and in the circumferential direction by making the positioning member (Fig. 1B annotated above) abut against the second exterior member (Fig. 1B cap 5) and bringing the positioning member (Fig. 1B annotated above) into contact with the second exterior member (Fig. 1B cap).

	In regard to claim 3, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 1, wherein the first exterior member (Fig. 1B distal portion of housing 6), and the second exterior member (Fig. 1B cap 5) are formed in a barrel shape ([column 10 lines 2-4] “…housing 6 has a generally cylindrical shape…”), and the positioning member  (Fig. 1B annotated below) has an abutting surface (Fig. 1B annotated below, the top surface of the identified positioning member) which abuts against the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction, and a contact surface (Fig. 1B annotated below, the inner surface of the identified positioning member) which is brought into contact with the second exterior (Fig. 1B 5) member in the circumferential direction (Fig. 1B).


    PNG
    media_image3.png
    547
    493
    media_image3.png
    Greyscale


	In regard to claim 4, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 3, wherein the positioning member (Fig. 1B annotated below) is formed of a convex portion (Fig. 1B annotated below)  which is formed on an inner peripheral surface (Fig. 1B annotated below) of the first exterior member (Fig. 1B distal portion of housing 6) in a protruding manner (the identified positioning member, in annotated Fig. 1B below, protrudes radially from the inner peripheral surface), the convex portion  (Fig. 1B annotated below) forming the abutting surface (Fig. 1B annotated below, the top surface of the identified positioning member) and the contact surface (Fig. 1B annotated below, the inner surface of the identified positioning member), and the convex portion (Fig. 1B annotated below)  is configured to position the first exterior member (Fig. 1B distal portion of housing 6) with respect to the second exterior member (Fig. 1B cap 5) due to engagement of the convex portion (Fig. 1B annotated below) with a recessed portion (Fig. 1B annotated below) formed on the second exterior member (Fig. 1B cap 5).


    PNG
    media_image4.png
    547
    613
    media_image4.png
    Greyscale


	In regard to claim 6, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 2, wherein the second exterior member (Fig. 1B cap 5) includes a small diameter part (Fig. 1B annotated below), a diameter of which is made small in a radial direction, at the connection part (as the small diameter part is inserted into the positioning member it creates the connection part), and the small diameter part  (Fig. 1B annotated below) is fitted inside the first exterior member (Fig. 1B annotated below).

    PNG
    media_image5.png
    547
    505
    media_image5.png
    Greyscale




	In regard to claim 7, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 6, wherein the positioning member (Fig. 1B annotated above) is mounted on the first exterior member (Fig. 1B distal portion of housing 6), the positioning member (Fig. 1B annotated above) being configured to abut against and to be brought into contact with the small diameter part (Fig. 1B annotated above).

	In regard to claim 8, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 1, wherein the sealing member (Fig. 1B zero-closure seal 24) is disposed in a sealing member fitting groove (Fig. 1C annotated below) formed on the connection part (Fig. 1C annotated below).


    PNG
    media_image6.png
    688
    612
    media_image6.png
    Greyscale


	In regard to claim 11, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 1, further comprising: an insertion portion (Fig. 1A distal cannula 8) extending along the longitudinal axis (Fig. 1A) and being inserted into a subject ([column 10 lines 24-26] “…distal cannula 8 can be inserted through a skin incision and through tissue to position a distal-most end within a body cavity.”); and an operation portion (Fig. 1A housing 6, [column 10 lines 26-29] “…housing 6 can remain external to the body cavity, and various instruments can be inserted through the working channel and into the body cavity.”) connected to a proximal end (Fig. 1A) of the insertion portion (Fig. 1A distal cannula 8) along the longitudinal axis (Fig. 1A), wherein the first exterior member (Fig. 1B distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) form an exterior (Fig. 1A) of the operation portion (Fig. 1A housing 6, [column 10 lines 3-4] “…housing 6 has a generally cylindrical shape with a removeable cap portion 5…”).

	In regard to claim 12, Minnelli discloses the insertion apparatus (Fig. 1A trocar 2) according to claim 11, further comprising a water tightness maintaining member (Fig. 1C instrument seal 14) disposed more inside (In annotated Fig. 1C below, the solid lines illustrates the radial width of the instrument seal 14, while the dotted lines indicate the radial width of the zero-closure seal 24. Thus, illustrating the instrument seal 14 is more inside the zero-closure seal 24 in the radial direction.) the sealing member (Fig. 1C zero-closure seal 24) in a radial direction for providing watertight sealing ([column 11 lines 21-34] “the instrument seal 14 is disposed in the cap 5…In use, an instrument can be passed through the center of the seal assembly and the seal segments 20, 22 can engage and form a seal around an outer surface of the instrument to thereby prevent the passage of fluids through the seal 14….”) between the first exterior member (Fig. 1B distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) in the radial direction, wherein the positioning member (Fig. 1B annotated below) is disposed in a spaced-apart manner from the sealing member (Fig. 1B zero-closure seal 24) and the water tightness maintaining member (Fig. 1C instrument seal 14)  in a direction toward a distal end (Fig. 1B near reference number 9) of the insertion portion (Fig. 1B distal cannula 8) with respect to the longitudinal axis direction (Fig. 1B).

    PNG
    media_image7.png
    547
    493
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    688
    588
    media_image8.png
    Greyscale


	In regard to claim 13, Minnelli discloses a connection structure (Fig. 1A trocar 2) of an exterior member (Fig. 1A housing 6) comprising: a first exterior member (Fig. 1A distal portion of housing 6); a second exterior member (Fig. 1B cap 5) disposed at a position (Fig. 1B) where the second exterior member (Fig. 1B cap 5) is adjacent to the first exterior member (Fig. 1A distal portion of housing 6) in a longitudinal axis direction of the first exterior member (Fig. 1A distal portion of housing 6); a sealing member (Fig. 1B zero-closure seal 24) disposed at a connection part between (Fig. 1C annotated below) the first exterior member (Fig. 1A distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction (Fig. 1B), the sealing member (Fig. 1B zero-closure seal 24) being configured to deform elastically ([column 10 lines 34-45] “…a channel seal (also referred to herein as a zero-closure seal) the seals the working channel 4 when no instrument is disposed therethrough; or …form a seal around an instrument disposed therethrough and to form a seal in the working channel…”); and a positioning member (Fig. 1B annotated below) disposed in a spaced-apart manner from the sealing member in the longitudinal axis direction or in a circumferential direction around a longitudinal axis of (Fig. 1B distal portion of housing 6), the positioning member (Fig. 1B annotated below) configured to - 22 - position the first exterior member (Fig. 1B distal portion of the housing 6) with respect to the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction (Fig. 1B) and in the circumferential direction (Fig. 1B).

    PNG
    media_image1.png
    688
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    497
    media_image2.png
    Greyscale


	In regard to claim 14, Minnelli discloses an endoscope ([column 8 lines 11-20] “…the present invention is particularly useful…during procedures in which a scoping device, such as…endoscope, is passed through…a trocar…”) comprising: an operation portion (Fig. 1A housing 6) which includes a first exterior member (Fig. 1B distal portion of housing 6), a second exterior member (Fig. 1B cap 5) disposed at a position where the second exterior member (Fig. 1B cap 5) is adjacent to the first exterior member (Fig. 1B distal portion of housing 6), in a longitudinal axis direction (Fig. 1B) of the first exterior member (Fig. 1B distal portion of housing 6), and a sealing member (Fig. 1B zero-closure seal 24) disposed at a connection part (Fig. 1C annotated above) between the first exterior member (Fig. 1B distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction, the sealing member  (Fig. 1B zero-closure seal 24) being configured to deform elastically ([column 10 lines 34-45] “…a channel seal (also referred to herein as a zero-closure seal) the seals the working channel 4 when no instrument is disposed therethrough; or …form a seal around an instrument disposed therethrough and to form a seal in the working channel…”); and an insertion portion (Fig. 1A distal cannula 8) connected to the operation portion (Fig. 1A housing 6) on a first exterior member side (Fig. 1B distal portion of housing 6), wherein the first exterior member (Fig. 1B distal portion of housing 6) and the second exterior member (Fig. 1B cap 5) include a positioning member (Fig. 1B annotated above) disposed in a spaced-apart manner (Fig. 1B) from the sealing member (Fig. 1B zero-closure seal 24)  in the longitudinal axis direction or in a circumferential direction around a longitudinal axis of the first exterior member (Fig. 1B distal portion of housing 6), the positioning member (Fig. 1B annotated above) configured to position the first exterior member (Fig. 1B distal portion of housing 6) with respect to the second exterior member (Fig. 1B cap 5) in the longitudinal axis direction and in the circumferential direction (Fig. 1B).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mennilli in view of Bettuchi (US Patent No.: 8206357). 
	In regard to claim 5, Mennilli discloses the insertion apparatus according to claim 1 but is silent to disclose wherein an elastic modulus of the sealing member is smaller than an elastic modulus of the first exterior member and an elastic modulus of the second exterior member.
	However Bettuchi, in the same field of endeavor, teaches wherein an elastic modulus of the sealing member (Fig. 2 zero-close valve 26, [column 5 lines 6-7] “The valve 26 is adapted to close upon exposure to the forces exerted by the insufflation gasses in the internal cavity.” ) is smaller than an elastic modulus of the first exterior member (Fig. 2 articulating segment 16, [column 4 lines 46-48] “Articulating segment 16 is configured in a cup shape design and is constructed form any suitable material or combinations of materials (e.g. metal or plastic…”) and an elastic modulus of the second exterior member (Fig. 2 enclosure segment 14 which encloses zero-close valve 26 when coupled to articulating segment 16. Thus, it would be obvious to one skilled in the art before the effective filing of the claimed inventions that the structure of coupling segment 14 with segment 16 and allowing for insufflation gases to exert such a force within that structure that the zero-close valve 26 changes shapes would result in the zero-close valve having a smaller elastic modulus than segment 14 and segment 16.)  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mennili with the teachings of Bettuchi to have an elastic modulus of the sealing member is smaller than an elastic modulus of the first exterior member and an elastic modulus of the second exterior member.
	Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an elastic modulus of the sealing member is smaller than an elastic modulus of the first exterior member and an elastic modulus of the second exterior member to “maintain the atmospheric integrity of the inner area of the cavity” ([column 1 lines 34-36]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mennilli in view of Loomas et al. (US Patent No.: 5411483) hereinafter Loomas.
 In regard to claim 9, Mennilli discloses the insertion apparatus according to claim 8 but is silent to disclose wherein a gap is formed between the sealing member and the sealing member fitting groove in a radial direction in a state where the sealing member is not compressed. 
(Fig. 8 annotated below) is formed between the sealing member (Fig. 8 instrument seal 132) and the sealing member fitting groove (Fig. 8 annotated below) in a radial direction in a state where the sealing member is not compressed ([column 19 lines 16-27] “…instrument seal 132 is free to move laterally between the cap 166 and the base 160..”).

    PNG
    media_image9.png
    414
    616
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention, to modify Mennili with the teachings of Loomas to include wherein a gap is formed between the sealing member and the sealing member fitting groove in a radial direction in a state where the sealing member is not compressed so that “…the seal can accommodate a greater range of instrument diameters without leaking and without excessive friction.” [column 19 lines 24-27]. 

	In regard to claim 10, Mennilli discloses the insertion apparatus according to claim 9 in view of the teaching of Loomas.  
	Loomas continues to teach wherein the sealing member (Fig. 8 instrument seal 132) is provided such that a cross-sectional area (Fig. 8 annotated below) of the sealing member (Fig. 8 instrument 132) along a- 21 - longitudinal axis is set smaller than a cross-sectional area (Fig. 8 annotated below) of the sealing member fitting groove (Fig. 8 annotated below) along the longitudinal axis in a state where the sealing member (Fig. 8 instrument seal 132)  is compressed ([column 19 lines 16-27] “…instrument seal 132 is free to move laterally between the cap 166 and the base 160..”).


    PNG
    media_image10.png
    436
    817
    media_image10.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mennilli in view of McFarlin et al. (US Patent No.: 5127393) hereinafter McFarlin.
In regard to claim 15, Mennilli discloses the endoscope according to claim 14 but is silent wherein the first exterior member includes a treatment instrument insertion opening into which a 
However McFarlin, in the same field of endeavor, teaches wherein the first exterior member  (Fig. 5 tubular sheath introducer 90) includes a treatment instrument insertion opening (Fig. 5 flexible endoscope tube 36) into which a treatment instrument is inserted (column 5 lines 11-12] “..flexible endoscope 36 allowing a syringe filled with saline to be used to force the saline through the working channel of the endoscope to flush the site being observed.”), and the second exterior member (Fig. 5 hub 80) includes a bending operation knob (Fig. 5 swivel 82) configured to perform a bending operation of (swivel 82 acts like swivel 30 in the embodiment illustrate din Fig. 5, [column 4 lines 11-17] “When the swivel 30 is gripped between he surgeon’s thumb and forefinger, the hub member 20 can be rotated which…allows limited steering of the flexible endoscope when it is passed through the introducer…”) a bending portion (Fig. 5 distal tip portion 92) of the insertion portion (Fig. 5 distal end 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mennilli with the teachings of McFarlin to have the first exterior member includes a treatment instrument insertion opening into which a treatment instrument is inserted, and the second exterior member includes a bending operation knob configured to perform a bending operation of a bending portion of the insertion portion.
Furthermore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first exterior member includes a treatment instrument insertion opening into which a treatment instrument is inserted, and the second exterior member includes a bending operation knob configured to perform a bending operation of a bending portion of the insertion portion to allow for “…limited steering of the flexible endoscope” [column 4 lines 11-17]  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795